—Proceeding pursuant to CPLR article 78 to review *452a determination of the respondent Commissioner of the State Division of Human Rights dated March 29, 1995, which, after a hearing, found, inter alia, that the petitioner had discriminated against the six complainants in the terms and conditions of their employment, and ordered the petitioner, inter alia, to pay compensatory damages in stated amounts.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with one bill of costs to the respondents appearing separately and filing separate briefs.
The record contains substantial evidence that the petitioner’s agent, Eugene Long, a supervisor of the six complainants, engaged in a pattern of extremely lewd and offensive conduct. The awards made as compensation for the psychological injuries suffered by the six complainants, which ranged from $200,000 to $500,000 are no more punitive than the award made for psychological injuries in Matter of New York City Tr. Auth. v State Div. of Human Rights (78 NY2d 207, revg 163 AD2d 315). While reasonable persons may disagree as to the exact amount to be awarded as adequate compensation for psychological injuries, we are bound to uphold the agency determination " '[u]nless the award is so arbitrary and capricious as to constitute an abuse of discretion’ ” (Matter of New York City Tr. Auth. v State Div. of Human Rights, supra, at 217).
The petitioner argues that it was deprived of its right to a fair hearing because, at one point, the Hearing Officer allegedly excluded the attorney for Mr. Long from the proceedings. The petitioner asserts that its case "was presented under the belief that [Mr.] Long would also be presenting his case’’. Considering that the petitioner could have subpoenaed Mr. Long if it had in fact needed or wanted his testimony, we agree with the respondent State Division of Human Rights that there is no basis upon which to find that the exclusion of Mr. Long’s attorney impaired the petitioner’s ability to present its evidence.
The petitioner’s remaining contentions are without merit. Bracken, J. P., Goldstein and Luciano, JJ., concur.